                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     MICROSOFT CORPORATION, et al.,                   Case No. 19-CV-01279-LHK
Northern District of California
 United States District Court




                                  13                   Plaintiffs,                        ORDER GRANTING MICROSOFT’S
                                                                                          RENEWED MOTION TO SEAL
                                  14             v.
                                                                                          Re: Dkt. No. 176
                                  15     HON HAI PRECISION INDUSTRY CO.,
                                         LTD.,
                                  16
                                                       Defendant.
                                  17

                                  18          This case concerns Plaintiffs Microsoft Corporation’s and Microsoft Licensing GP’s
                                  19   (“Microsoft’s”) suit for breach of contract and Defendant Hon Hai Precision Industry Co., Ltd.’s
                                  20   (“Hon Hai’s”) counterclaims for breach of the implied covenant of good faith and fair dealing,
                                  21   fraudulent inducement, and negligent misrepresentation. The Court previously denied Microsoft’s
                                  22   motion to seal a May 14, 2012 draft of a Confidential Patent License Agreement, which was
                                  23   attached as Exhibit A to Microsoft’s motion to dismiss and/or strike Hon Hai’s counterclaims and
                                  24   affirmative defenses, because Microsoft sought to seal the document in its entirety. ECF No. 150
                                  25   at 3. Microsoft now brings a renewed motion to seal portions of the May 14, 2012 draft of a
                                  26   Confidential Patent License Agreement. ECF No. 176.
                                  27          “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  28                                                    1
                                       Case No. 19-CV-01279-LHK
                                       ORDER GRANTING MICROSOFT’S RENEWED MOTION TO SEAL
                                   1   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                   2   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   3   U.S. 589, 597 & n.7 (1978)). Thus, when considering a sealing request, “a strong presumption in

                                   4   favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   5          Parties seeking to seal judicial records relating to motions that are “more than tangentially

                                   6   related to the underlying cause of action,” Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d 1092,

                                   7   1099 (9th Cir. 2016), bear the burden of overcoming the presumption with “compelling reasons

                                   8   supported by specific factual findings” that outweigh the general history of access and the public

                                   9   policies favoring disclosure, Kamakana, 447 F.3d at 1178–79. By contrast, records attached to

                                  10   motions that are “not related, or only tangentially related, to the merits of a case” are not subject to

                                  11   the strong presumption of access. Ctr. for Auto Safety, 809 F.3d at 1099; see also Kamakana, 447

                                  12   F.3d at 1179 (“[T]he public has less of a need for access to court records attached only to non-
Northern District of California
 United States District Court




                                  13   dispositive motions because those documents are often unrelated, or only tangentially related, to

                                  14   the underlying cause of action.”) (internal quotation marks omitted). Accordingly, parties moving

                                  15   to seal records attached to motions unrelated or only tangentially related to the merits of a case

                                  16   must meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  17   Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d at 1179–80.

                                  18          In addition, parties moving to seal documents must comply with the procedures established

                                  19   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  20   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  21   otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). “The request must be narrowly

                                  22   tailored to seek sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Id.

                                  23   Civil Local Rule 79-5(d), in turn, requires the submitting party to attach a “declaration

                                  24   establishing that the document sought to be filed under seal, or portions thereof, are sealable,” a

                                  25   “proposed order that is narrowly tailored to seal only the sealable material,” and a proposed order

                                  26   that “lists in table format each document or portion thereof that is sought to be sealed,” as well as

                                  27   an “unredacted version of the document” that “indicate[s], by highlighting or other clear method,

                                  28                                                      2
                                       Case No. 19-CV-01279-LHK
                                       ORDER GRANTING MICROSOFT’S RENEWED MOTION TO SEAL
                                   1   the portions of the document that have been omitted from the redacted version.” Id.

                                   2          As the Court previously concluded, the instant motion to seal is subject to the compelling

                                   3   reasons standard because the May 14, 2012 draft of a Confidential Patent License Agreement is

                                   4   more than tangentially related to the underlying causes of action. ECF No. 150 at 2-3.

                                   5   Compelling reasons justifying the sealing of court records generally exist “when such ‘court files

                                   6   might have become a vehicle for improper purposes,’ such as the use of records to gratify private

                                   7   spite, promote public scandal, circulate libelous statements, or release trade secrets.” Id. at 1179

                                   8   (quoting Nixon, 435 U.S. at 598). However, “[t]he mere fact that the production of records may

                                   9   lead to a litigant's embarrassment, incrimination, or exposure to further litigation will not, without

                                  10   more, compel the court to seal its records.” Id.

                                  11          The Court now addresses the substance of the instant sealing motion. Microsoft seeks to

                                  12   seal specific terms of the May 14, 2012 draft of a Confidential Patent License Agreement between
Northern District of California
 United States District Court




                                  13   Microsoft and Hon Hai, which is attached to Microsoft’s motion to dismiss and/or strike as

                                  14   Exhibit A and referred to in the parties’ briefing on Microsoft’s motion to dismiss and/or strike.

                                  15          Applying the compelling reasons standard, the Court GRANTS the parties’ motions to

                                  16   seal. The Ninth Circuit has repeatedly affirmed that compelling reasons exist to seal court records

                                  17   when the records may be used to “release trade secrets.” Kamakana, 447 F.3d at 1179l; see also

                                  18   In re Elec. Arts, Inc., 298 Fed. App’x 568, 569 (9th Cir. 2008) (“[T]he common-law right of

                                  19   inspection has bowed before the power of a court to insure that its records are not used . . . as

                                  20   sources of business information that might harm a litigant’s competitive standing.”) (quoting

                                  21   Nixon, 435 U.S. at 598). The Ninth Circuit has adopted the Restatement’s definition of “trade

                                  22   secret,” Clark v. Bunker, 453 F.2d 1006, 1009 (9th Cir. 1972), which is “any formula, pattern,

                                  23   device or compilation of information which is used in one’s business, and which gives him an

                                  24   opportunity to obtain an advantage over competitors who do not know or use it,” Restatement

                                  25   (First) of Torts § 757, cmt. b. Relevant here, “pricing terms, royalty rates, and guaranteed

                                  26   minimum payment terms” of patent licensing agreements have been deemed sealable trade secrets.

                                  27   In re Elec. Arts, Inc., 298 Fed. App’x at 569. The same is true of information associating

                                  28                                                      3
                                       Case No. 19-CV-01279-LHK
                                       ORDER GRANTING MICROSOFT’S RENEWED MOTION TO SEAL
                                   1   identified customers with particular pricing rates or other financial terms. See Nicolosi Distrib.,

                                   2   Inc. v. Finishmaster, Inc., 2018 WL 3932554, at *3 (N.D. Cal. Aug. 16, 2018); cf. In re Adobe

                                   3   Sys., Inc. Sec. Litig., 141 F.R.D. 155, 159 (N.D. Cal. 1992) (entering a protective order over

                                   4   “information specifically setting forth royalties received or to be received by Adobe from

                                   5   identified customers”).

                                   6          With these principles in mind, the Court rules on the instant motion as follows:

                                   7            Document                             Page/Line                              Ruling
                                   8      Motion to Dismiss        Page 2, Table at bottom, all numerical           GRANTED.
                                          and/or Strike,           entries in all columns.
                                   9      Exhibit A
                                  10
                                          Motion to Dismiss        Page 3, last sentence of the definition of       GRANTED.
                                  11      and/or Strike,           “eReader.”
                                          Exhibit A
                                  12
Northern District of California




                                          Motion to Dismiss        Page 5, in the definition of “Transfer           GRANTED.
 United States District Court




                                  13      and/or Strike,           Price,” all language after the word
                                          Exhibit A                “means.”
                                  14
                                          Motion to Dismiss        Page 7, Section 3.3, reference to numerical      GRANTED.
                                  15      and/or Strike,           dollar figures.
                                          Exhibit A
                                  16      Motion to Dismiss        Page 10, Section 4.2.2, the language in the      GRANTED.
                                  17      and/or Strike,           first sentence between “Within” and
                                          Exhibit A                “after,” and the language in the last
                                  18                               sentence between “within” and “after.”
                                          Motion to Dismiss        Page 10, Section 4.2.4, the language in the      GRANTED.
                                  19      and/or Strike,           first sentence between “not less than” and
                                          Exhibit A                “advance.”
                                  20
                                          Motion to Dismiss        Page 11, Section 4.2.5, all numerical            GRANTED.
                                  21      and/or Strike,           references to days and percentages.
                                          Exhibit A
                                  22

                                  23

                                  24      Motion to Dismiss        Page 11, Section 4.4, the first sentence         GRANTED.
                                          and/or Strike,           (after the section title).
                                  25      Exhibit A
                                  26      Motion to Dismiss        Page 11, Section 4.5, the language in the        GRANTED.
                                          and/or Strike,           first sentence between “the rate of” and
                                  27      Exhibit A                “per month.”
                                  28                                                     4
                                       Case No. 19-CV-01279-LHK
                                       ORDER GRANTING MICROSOFT’S RENEWED MOTION TO SEAL
                                               Document                         Page/Line                         Ruling
                                   1
                                         Motion to Dismiss     Page 13, Section 5.2, all numerical           GRANTED.
                                   2     and/or Strike,        references to days and percentages.
                                         Exhibit A
                                   3
                                         Motion to Dismiss     Page 18, Table at the bottom, all numerical   GRANTED.
                                   4     and/or Strike,        entries in all columns (the same
                                         Exhibit A             information as the table on page 2).
                                   5

                                   6
                                       IT IS SO ORDERED.
                                   7

                                   8
                                       Dated: March 10, 2020
                                   9
                                                                                  ______________________________________
                                  10                                              LUCY H. KOH
                                                                                  United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                               5
                                       Case No. 19-CV-01279-LHK
                                       ORDER GRANTING MICROSOFT’S RENEWED MOTION TO SEAL
